DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ROSHAN RAMKHELAWAN,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-3824

                            [January 6, 2016]

   Appeal of order dismissing rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 04-822 CF10A.

   Roshan Ramkhelawan, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

    We affirm the circuit court’s order denying habeas corpus relief. Our
affirmance is without prejudice to appellant seeking appellate review of the
trial court’s disposition of the Rule 3.850 motion following the evidentiary
hearing and entry of a final order. Fla. R. Crim.P. 3.850(k).

   Affirmed without prejudice.

STEVENSON, GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.